Name: Commission Regulation (EC) No 2465/98 of 16 November 1998 re-establishing the preferential customs duty on imports of uniflorous (standard) carnations originating in Morocco
 Type: Regulation
 Subject Matter: trade;  tariff policy;  Africa;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities17. 11. 98 L 307/11 COMMISSION REGULATION (EC) No 2465/98 of 16 November 1998 re-establishing the preferential customs duty on imports of uniflorous (standard) carnations originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the applica- tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan and Morocco and the West Bank and the Gaza Strip (1), as last amended by Regulation (EC) No 1300/97 (2), and last in particular Article 5(2)(b) thereof, Whereas Regulation (EEC) No 4088/87 fixes conditions for the application of a preferential customs duty on large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports of fresh cut flowers into the Community; Whereas Council Regulation (EC) No 1981/94 (3), as last amended by Commission Regulation (EC) No 650/98 (4), opens and provides for the administration of Community tariff quotas for certain products originating in Cyprus, Egypt, Israel, Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas; Whereas Commission Regulation (EC) No 2464/98 (5) fixed Community producer and import prices for carna- tions and roses for application of the arrangements for importation from the countries in question; Whereas Commission Regulation (EEC) No 700/88 (6), as last amended by Regulation (EC) No 2062/97 (7), laid down detailed rules for the application of these arrange- ments; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (8), as last amended by Regulation (EC) No 150/95 (9), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States currencies; whereas detailed rules on the application and deter- mination of these conversions were set by Commission Regulation (EEC) No 1068/93 (10), as amended by Regula- tion (EC) No 961/98 (11); Whereas the preferential customs duty fixed for uniflorous (standard) carnations originating in Morocco by Regulation (EC) No 1981/94 was suspended by Commis- sion Regulation (EC) No 2377/98 (12); Whereas on the basis of price recordings made as speci- fied in Regulations (EEC) No 4088/87 and (EEC) No 700/88 it must be concluded that the requirement for reintroduction of the preferential customs duty laid down in Article 2(4) of Regulation (EEC) No 4088/87 is met for uniflorous (standard) carnations originating in Morocco; whereas the preferential customs duty should be reintro- duced; Whereas in between meetings of the Management Committee, the Commission must adopt such measures, HAS ADOPTED THIS REGULATION: Article 1 1. For imports of uniflorous (standard) carnations (CN codes ex 0603 10 13 and ex 0603 10 53) originating in Morocco the preferential customs duty set by Regulation (EC) No 1981/94 is reintroduced. 2. Regulation (EC) No 2377/98 is hereby repealed. Article 2 This Regulation shall enter into force on 18 November 1998. (1) OJ L 382, 31. 12. 1987, p. 22. (2) OJ L 177, 5. 7. 1997, p. 1. (3) OJ L 199, 2. 8. 1994, p. 1. (4) OJ L 88, 24. 3. 1998, p. 8. (5) See page 9 of this Official Journal. (6) OJ L 72, 18. 3. 1988, p. 16. (7) OJ L 289, 22. 10. 1997, p. 1. (10) OJ L 108, 1. 5. 1993, p. 106. (8) OJ L 387, 31. 12. 1992, p. 1. (11) OJ L 135, 8. 5. 1998, p. 5. (9) OJ L 22, 31. 1. 1995, p. 1. (12) OJ L 295, 4. 11. 1998, p. 11. EN Official Journal of the European Communities 17. 11. 98L 307/12 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1998. For the Commission Franz FISCHLER Member of the Commission